Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/4/2018, 10/22/2019, and 12/03/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the holding devices of claims 6 and 14 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation of “an angle of 90˚ to 180˚”, and the claim also recites “preferably of 100˚” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wachter et al. (DE 102011117753A1 hereinafter “Wachter”).
In regard to claims 1 and 11, Wachter discloses a profile clamp (Fig. 1, profile clamp 1) for connecting two pipe ends, which has a first half shell (Fig. 1, 2) and a second half shell (Fig. 1, 3), which each has a tensioning head (Fig. 1, 4 and 5) at a first end (Fig. 1, end at 4 and 5) and a connecting geometry (Fig. 1, opposite end of the indicated first end at 8 and 9) at a second end for releasably connecting the second 
during the connection of the second ends, contact regions of the spring element (Fig. 6, contact regions of 17 and 18 which contact the ends of two pipes being clamped by the profile clamp 1) can come to bear against the pipe ends in a friction-locking manner (Figs. 1 and 4, connection shown in Fig. 4 that clamps 11 to engage pipe ends in a friction-locking manner).  
In regard to claims 2 and 12, Wachter discloses the profile clamp as claimed in claims 1 and 11, wherein the spring element has two legs (Fig. 6, a first leg defined by 20’ and 17 and a second leg defined by 21’’ and 18) and is fastened to the tensioning element (Fig. 1, fastened by the through-hole of 16) such that one leg, under pretension, abuts in each case spring-pretensioned against a respective inner side of the half shells (Figs. 1 and 6, at least one leg such as 21’’ and 18 abuts against the inside of 3), wherein at least one of the contact regions is formed on each of the legs (Fig. 6, 18 is at least formed to have regions that contact the inner side of 3), by means of which contact regions a friction-locking retention of the profile clamp on the pipe ends can be realized during the connection of the second ends of the half shells (Figs. 1 and 4, the contact regions of 17 and 18 are clamped against pipe ends during connection as shown in Fig. 4 and thus provides a friction-locking retention).  
In regard to claim 3, Wachter discloses the profile clamp as claimed in claim 1, wherein the contact regions are formed at angled end regions of the legs (Fig. 6, 17 and 18 are angled at end regions of 20’ and 21’’ respectively).  
In regard to claims 5-6 and 14, Wachter discloses the profile clamp as claimed in claims 1 and 11, wherein the contact regions are formed at a bent portion of the end regions (Fig. 6, contact regions defined by 17 and 18 are formed by respective bent portions of 20’ and 21’’);
wherein the bent portions of the spring element can be inserted into holding devices at the pipe end (Fig. 6, indicated bent portions of 20’ and 21’’ are capable of being inserted into holding devices formed on the flanges in which the profile clamp 1 is clamped onto similar to the applicant’s disclosure in the specification in page 12 lines 13-20).
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP 2114. In the instant case, “can be inserted into holding devices at the pipe end” is a functional recitation that does not differentiate the claimed apparatus from the bent portion of Wachter that is capable of being inserted into holding devices formed on the outside of flanges.
In regard to claim 10, Wachter discloses the profile clamp as claimed in claim 2, the spring element has a V-shaped molded portion (Fig. 6, V-shape molded portion defined by 21’ and 20’’) which is formed between the legs (Fig. 6, 21’ and 20’’ are .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wachter (DE 102011117753A1).
Watchter discloses the profile clamp as claimed in claim 1, but does not expressly disclose the end regions extend at an angle of 90˚ to 180˚.  

It would have been obvious to one having ordinary skill in the art to have modified Wachter to have an angle of 90˚ to 180˚, as the angle may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of suitable tension for various sizes of clamps and pipes. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable."

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wachter (DE 102011117753A1) in view of Ottersbach et al. (US 8,844,483 hereinafter “Ottersbach”).
In regard to claims 7 and 13, Wachter discloses the profile clamp as claimed in claims 1 and 12, but does not expressly disclose at least the contact regions have a coating on the surface with which the friction between the contact regions and the pipe ends can be increased. 
 In the related field of clamps, Ottersbach teaches a clamping disk having a friction coating applied to the contact surfaces of the clamping disk (Fig. 1, clamping disk 1 and in 3:4-17 discloses a friction coating)
	It would have been obvious to one having ordinary skill in the art to have modified the contact regions of Wachter to include a friction coating in order to have the .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wachter (DE 102011117753A1) in view of Veldhoen (US 8,402,618).
In regard to claim 8, Wachter discloses the profile clamp as claimed in claim 1, and further discloses the spring element 11 is made of metal in [0036] and produced by means of punching and bending (See note below) but does not expressly disclose the spring element is produced from a spring steel sheet.  
In the related field of elastically deformable fastening devices, Veldhoen teaches a snapping part (Fig. 2, 11) made of spring steel (In 3:32-38).
It would have been obvious to one having ordinary skill in the art to have modified the spring element of Wachter to be made of spring steel in order to have the advantage of a resilient material as taught by Veldhoen in 3:32-38.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Wachter does not expressly disclose the spring element is formed by a process of punching and bending, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “by means of a punching and bending process” does not impart a physical limitation which differentiates over the prior art, therefore the spring element of Wachter is considered as reading on the limitation "by means of a punching and bending process".
In regard to claim 9, Wachter and Veldhoen discloses the profile clamp as claimed in claim 8, but does not expressly disclose the spring element has a sheet thickness of approximately 0.2 mm to 1 mm.  
While Wachter in view of Veldhoen do not expressly disclose the thickness of approximately 0.2 mm to 1 mm; the thickness may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Wachter in view of Veldhoen to have thickness of approximately 0.2 mm to 1 mm, as the thickness may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of increased bending strength or increased flexibility. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson et al. (US 4,068,966) and Newhouse (US 1,229,312) , .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679